    6:19-cv-00448-TMC           Date Filed 03/19/19        Entry Number 12-1          Page 1 of 35




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION
 Aimee Maddonna,                                     )
                                                     )      Civil Action No. 6:19-cv-00448-TMC
                                       Plaintiff,    )
                 v.                                  )
                                                     )   DEFENDANT HENRY MCMASTER’S
 United States Department of Health and              )    MEMORANDUM IN SUPPORT OF
 Human Services, et al.,                             )      THE MOTION TO DISMISS
                                    Defendants.      )

        Defendant Henry McMaster (“Governor McMaster”), in his official capacity as Governor

of South Carolina, files this Memorandum in support of his Motion to Dismiss pursuant to

Federal Rules of Civil Procedure Rule 12(b)(1) and (6) because Plaintiff lacks standing to assert

the claims she is attempting to assert and because she has failed to alleged facts sufficient to

constitute a cause of action upon which relief could be granted.

                                            INTRODUCTION

        The factual scenario underlying Plaintiff’s complaint is not new, unusual, or unique to

South Carolina. For hundreds of years, in South Carolina and across the nation, state and federal

governments have partnered with faith-based providers of social services whose care for the needy

is compelled by, and is itself an exercise of, their religious faith. And for hundreds of years, these

partnerships have been widely and rightly acknowledged to be constitutionally permissible.

        Last year, however, a federal regulation threatened to prevent many faith-based organizations

from continuing their long-standing efforts to help children in need. Governor McMaster responded

by requesting a waiver from the federal agency responsible for the regulation and by directing South

Carolina agencies to refrain from discriminating against faith-based organizations solely on the basis

of their religious beliefs. For this, Plaintiff charges him with three constitutional violations. All three

should be dismissed for the reasons summarized briefly here and explained in more detail below:
           Plaintiff’s claims fail because she lacks standing. Plaintiff has alleged no cognizable
            injury; the injury she alleges is not fairly traceable to Governor McMaster’s actions;
            and the relief she requests will not redress the injury she alleges. Plaintiff also lacks
     6:19-cv-00448-TMC         Date Filed 03/19/19        Entry Number 12-1         Page 2 of 35




            taxpayer standing (a doctrine that does not apply to her Due Process and Equal
            Protection claims) to assert her Establishment Clause claim because Governor McMaster’s
            challenged acts are discretionary executive actions, rather than legislative appropriations.

           Even if Plaintiff had standing to assert her claims, her substantive Due Process claim
            should be dismissed because (i) she fails to allege any executive conduct violating any
            substantive Due Process right, (ii) more than that, she fails to identify a fundamental
            right or plausibly allege interference with the rights she asserts, and (iii) Governor
            McMaster’s actions are rationally related to legitimate government interests.

           Plaintiff’s Equal Protection claim should be dismissed because (i) Governor McMaster’s
            actions did not discriminate on the basis of religion, (ii) any alleged discriminatory
            conduct by a private foster care agency cannot be attributed to him, and (iii) his actions
            are rationally related to legitimate government interests.

           Plaintiff’s Establishment Clause claim should be dismissed because the Supreme Court
            and lower courts have repeatedly upheld the constitutionality of government
            accommodation of and contracting with religious entities. Even under the three-part test
            established by Lemon v. Kurtzman, Governor McMaster’s actions are permissible
            because (i) they serve the secular purposes of maximizing opportunities for foster child
            placement and avoiding violation of private agencies’ rights, (ii) they do not have the
            primary purpose of advancing religion, as they merely remove a burden on religious
            exercise, and (iii) they do not entangle government with religion, but rather effectuate a
            cleaner separation between them.

I.     STATEMENT OF THE FACTS.1

       A.      Foster care in South Carolina.

       The South Carolina Department of Social Services (“DSS”), which is tasked with caring

for South Carolina children in its foster care system, oversees the training, licensing, and

supervision of foster homes and residential foster facilities in the state. Consistent with

longstanding historical practice, DSS contracts with Child Placing Agencies (“CPAs”)—private

entities that recruit, train, and supervise foster homes and assist in the placement of children into


1
  The facts set out herein are drawn the same facts alleged by Plaintiff—they are drawn from the
allegations of the Complaint and the documents relied on and incorporated by reference therein.
See generally Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999) (noting a court may
consider documents that are “integral to and explicitly relied on in the complaint” without converting
a motion to dismiss into one for summary judgment). They are appropriate background to provide
context for the legal arguments that follow, and the Court’s resolution of the Motion to Dismiss need
not rely on any facts outside those sources or determine the veracity of the facts alleged therein.


                                                   2
    6:19-cv-00448-TMC          Date Filed 03/19/19        Entry Number 12-1         Page 3 of 35




those homes, see generally S.C. Code Ann. Regs. 114-4910 to -4980—and reimburses them for

their services. DSS issues qualifying CPAs a standard one-year license or a temporary license that

allows a CPA to continue to operate while working to correct any noncompliance with regulation,

see id. 114-4930(E)–(F), and DSS may deny or revoke licenses for violations of the licensing

statute or licensing regulations, see id. 114-4930(G)(1)(b), (d).

        Licensed CPAs perform a number of valuable services: they monitor foster homes,

recommend revocations of foster home licenses, select foster homes for child placement, and

develop and supervise the implementation of case plans for children placed in foster homes. See

id. 114-4980(A)–(D). A number of CPAs with whom DSS contracts are private religious entities

that gladly serve children of every race, color, national origin, creed, disability, sex, age, political

belief, sexual orientation, and gender identity. Many faith-based CPAs see their charitable work

as a religious ministry, and they view the upbringing of children and care of orphans as religious

duties. See Stephen B. Presser, The Historical Background of the American Law of Adoption, 11

J. FAM. L. 443, 480 (1972) (noting the “intense religious devotion” and “zeal,” “which seems to

have motivated many of the men and women who were active in the reforms made for the care of

dependent children”). Accordingly, while they serve children of every background and situation,

many faith-based CPAs believe they should only take volunteers, hire employees, and recruit,

train, and supervise foster homes that share their religious mission and beliefs. DSS has allowed

faith-based CPAs the freedom to protect the integrity of their ministries by making employment

and associational choices based on their beliefs.

        One such CPA is Miracle Hill Ministries (“Miracle Hill”). Miracle Hill is a faith-based

organization that serves the homeless, hungry, and needy in upstate South Carolina. Besides

serving the homeless in nine shelters and providing recovery centers for those seeking to overcome




                                                    3
    6:19-cv-00448-TMC            Date Filed 03/19/19        Entry Number 12-1          Page 4 of 35




addictions, Miracle Hill helps hundreds of foster children by supporting over 200 families licensed

as foster homes by DSS. For 80 years, Miracle Hill has gladly served anyone in need, regardless

of race, color, ethnicity, national origin, age, sex, disability, religion, sexual orientation, or identity.

        B.      Recent regulatory events.

        Because South Carolina receives reimbursements for its foster-care expenditures from the

U.S. Department of Health and Human Services (“HHS”), the state was forced to reassess its

practices with regard to faith-based CPAs after HHS issued new regulations in the waning days of

the Obama administration. Specifically, in January 2017, HHS amended regulations implementing

Title IV-E of the Social Security Act to require that states receiving Title IV-E funds ensure they

are expended in a way that does not discriminate on the basis of religion. The amendment added

an entirely new subsection to the regulation governing recipients of title IV-E funds:

                It is a public policy requirement of HHS that no person otherwise
                eligible will be excluded from participation in, denied the benefits of,
                or subjected to discrimination in the administration of HHS programs
                and services based on non-merit factors such as . . . religion . . . .
                Recipients must comply with this public policy requirement in the
                administration of programs supported by HHS awards.

45 C.F.R. § 75.300(c). This new regulation purported to apply both to DSS (as a recipient of title

IV-E funds) and to CPAs (as sub-recipients of Title IV-E funds). See 45 C.F.R. §§ 75.101(b)(1),

1355.30(i). Thus, when the time came for faith-based CPAs, such as Miracle Hill, to renew their

licenses for 2018, DSS determined it would only issue temporary licenses. (See Compl. [ECF No.

1] ¶¶ 69–80.)

        In response, on February 27, 2018, Governor McMaster, in his official capacity, wrote to

HHS seeking a deviation or waiver from the new regulation. (See Letter from Governor McMaster

to Steven Wagner, HHS Acting Assistant Secretary (Feb. 27, 2018), attached hereto as Exhibit




                                                     4
    6:19-cv-00448-TMC          Date Filed 03/19/19      Entry Number 12-1        Page 5 of 35




A.)2 His request was motivated at least in part by the fact that the new regulation would require

HHS to recoup funds from DSS if HHS determined DSS’s contracts with faith-based CPAs

violated the new regulations. (See id.) Governor McMaster further explained that “faith-based

CPAs are essential as our State needs more CPAs to recruit more families” for foster care, and that

religious providers have been serving in that role “for years.” (Id. at 1.) The new regulations

adopted by HHS, the Governor noted, “effectively require CPAs to abandon their religious beliefs

or forego the available public licensure and funding,” which violates the CPAs’ constitutional

rights as well as the Religious Freedom Restoration Act (“RFRA”), 42 U.S.C. § 2000bb to 2000bb-

4. (Id. at 2.) Governor McMaster also directed HHS’s attention to Trinity Lutheran Church of

Columbia, Inc. v. Comer, 137 S. Ct. 2012 (2017), which had been decided by the Supreme Court

after HHS amended its regulations, and which “made clear that faith-based entities may contract

with the government without having to abandon their sincere[] religious beliefs.” (Id.) A deviation,

Governor McMaster explained, would protect the rights of faith-based CPAs and, more

importantly, would maximize the number of available foster homes, as faith-based CPAs are some

of the largest providers of foster families. (See id. (“South Carolina needs to continue growing our

CPAs, not prevent them from serving our State’s children.”).)

       Shortly after seeking a deviation from HHS, Governor McMaster issued Executive Order

No. 2018-12. The Order affirmed the well-founded principle that “faith-based organizations may

retain their religious character and participate in government programs,” a right protected by the

First Amendment to the U.S. Constitution, by the analogous provision of the South Carolina

Constitution, and by the South Carolina Religious Freedom Act of 1999, S.C. Code Ann. §§ 1-32-


2
  In deciding this motion, the court may consider the letter for appropriate purposes because it is
referenced in, and integral to, the complaint, (see Compl. ¶¶ 47, 82–88), and its authenticity is not
disputed, see Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165–68 (4th Cir. 2016).


                                                 5
    6:19-cv-00448-TMC           Date Filed 03/19/19        Entry Number 12-1       Page 6 of 35




10 to -60. (See Exec. Order No. 2018-12 (Mar. 13, 2018), at 1, attached hereto as Exhibit B). The

Order also acknowledges the historical fact that “the licensing and participation of faith-based

organizations in South Carolina’s foster-care system is a long-standing constitutionally

permissible practice” and that faith-based CPAs “fulfill[] a crucial need for the State and provid[e]

a critical service to the children of South Carolina.” (Id. at 2.) Mindful that “DSS licenses many

CPAs and provides a variety of CPA options from which foster parents may choose,” the Order

recognizes that “faith-based CPAs should not be asked to compromise sincerely held religious

beliefs in recruiting, training, and retaining foster parents” and should be able to freely “associate

[with] foster parents and homes who share the same faith.” (Id.) In short, “religious observers and

organizations should not be required to sacrifice the tenets of their faith to serve the children of

South Carolina,” especially when doing so would only decrease the availability of desperately

needed foster homes. (Id.) Accordingly, the Order directs DSS to “not deny licensure to faith-

based CPAs solely on account of their religious identity or sincerely held religious beliefs” and to

“review and revise its policies and manuals” to “ensure that DSS does not directly or indirectly

penalize religious identity or activity” in issuing licenses. (Id. at 3.)

        Subsequently, in June 2018, and separate from Executive Order No. 2018-12, the South

Carolina legislature ratified a budget proviso directing DSS to use appropriated funds to

promulgate rules and regulations for licensing CPAs that “must not discriminate . . . against a faith-

based [CPA] . . . on the basis, wholly or partly, that a faith-based [CPA] has declined or will decline

to provide any service that conflicts with, or provide any service under circumstances that conflict

with, a sincerely-held religious belief or moral conviction of the faith-based [CPA].” 2018 S.C.

Acts 1905, 2265, § 38.29.




                                                    6
    6:19-cv-00448-TMC          Date Filed 03/19/19       Entry Number 12-1        Page 7 of 35




       On January 23, 2019, HHS responded to Governor McMaster’s request for a deviation

from 45 C.F.R. § 75.300(c). (See Letter from Steven Wagner, Principal Deputy Assistant Sec’y,

U.S. Dep’t of Health & Human Servs., to Henry McMaster, Governor, S.C. (Jan. 23, 2019),

attached as Exhibit C.)3 The response noted Governor McMaster’s concerns about the decrease

in available foster homes that would result if HHS enforced the new regulation against faith-based

CPAs as well as his concerns that enforcement would unlawfully force faith-based CPAs to either

abandon their religious beliefs or forego licensure. (See id. at 1–2.) HHS understood that faith-

based CPAs, such as Miracle Hill, faced imminent revocation of their licenses unless they agreed

to abandon their religious beliefs, which, as HHS recognized, CPAs such as Miracle Hill plainly

would refuse to do. (See id. at 2.) After reviewing this information, HHS determined that requiring

subgrantees who use religious criteria in partnering with prospective foster care parents “to comply

with the religious non-discrimination provision of 45 C.F.R. § 75.300(c) would cause a burden to

religious beliefs that is unacceptable under RFRA.” (Id. at 3.) Accordingly, HHS granted the

deviation Governor McMaster requested. (See id. at 4.)

       C.      Allegations in the Complaint.

       The allegations in Plaintiff’s complaint illustrate the necessity of the deviation Governor

McMaster requested and the Order he issued affirming faith-based CPAs’ right to make

associational decisions based on their religious beliefs. As Plaintiff alleges, South Carolina

desperately needs foster homes to serve the growing number of children in its foster-care system.

(See Compl. ¶¶ 50, 102–04.) Miracle Hill, one of the largest CPAs in the state, performs vital

foster-home recruitment as well as other foster-care services, including training and supporting



3
  The court may consider the letter for appropriate purposes because it is referenced in, and integral
to, the complaint, (see Compl. ¶¶ 47, 92–93, 117–20, 129–30), and its authenticity is not disputed,
see Goines, 822 F.3d at 165–68.


                                                  7
    6:19-cv-00448-TMC           Date Filed 03/19/19        Entry Number 12-1          Page 8 of 35




foster parents and supervising DSS’ case plans. (See id. ¶¶ 3, 26, 27, 30, 105.) Without Miracle

Hill, the state’s foster-care services would be strained even further than they already are.

        Miracle Hill gladly serves any adult or child in need, regardless of his or her race, color,

ethnicity, national origin, age, sex, disability, religion, lack of religion, orientation, or identity, and

Miracle Hill gladly works with volunteers without regard to such factors. See Miracle Hill Foster

FAQ, available at https://miraclehill.org/wp-content/uploads/2018/11/FtF-Miracle-Hill-Foster-Care

-FAQ.pdf (last visited March 14, 2019). As part of its religious faith and practice, however, Miracle

Hill believes that those it places in positions of spiritual influence—including foster parents and

mentors—must share its religious beliefs, mission, and motivation. Id.; (Compl. ¶¶ 3, 40, 96, 106).

        Miracle Hill makes no secret of its strongly and sincerely held religious beliefs, including

its conviction that those whom it places in positions of spiritual influence and formation should

share the same beliefs. It acknowledges these beliefs on its website; it explains them in its

application forms and foster-care manual; its officers and employees politely and respectfully

discusses them with prospective foster parents; and its leaders emphasizes them in staff training.

(See id. ¶¶ 69–71, 73–74.)

        Plaintiff acknowledges she does not share all of Miracle Hill’s religious beliefs. (See id.

¶¶ 37–39, 41.) Plaintiff alleges she contacted and corresponded with a Miracle Hill representative,

answering questions about her past experiences with the foster-care system and her family’s ability

to volunteer. (See id. ¶¶ 35–37.) As it has done consistently in similar circumstances, (see id. ¶ 44),

when Miracle Hill learned that Plaintiff did not share its deeply-held religious beliefs, the ministry

politely informed Plaintiff that, because if its religious convictions, it could not partner with her in

her desire to mentor foster children, (see id. ¶¶ 37–41).




                                                    8
      6:19-cv-00448-TMC        Date Filed 03/19/19       Entry Number 12-1       Page 9 of 35




        Although Plaintiff was aware of other opportunities to volunteer with or foster through

other CPAs in her area or with DSS directly,4 she admits she has made no attempt whatsoever to

do so. (See id. ¶¶ 28, 48.) Instead, less than a week before filing her complaint, Plaintiff alleges

she again reached out to Miracle Hill asking to be accepted as a volunteer, (see id. ¶ 49), despite a

professed fear of rejection that allegedly had prevented her from approaching other CPAs in her

area, (see id. ¶ 48). Apparently without waiting for a response from Miracle Hill,5 Plaintiff filed

suit against federal and state officials and agencies.

        Plaintiff asserts three claims against Governor McMaster, alleging that the actions he has

taken to maximize foster-care opportunities for South Carolina’s disadvantaged children and to

protect the free-exercise and associational rights of South Carolina’s faith-based CPAs prevented

her from volunteering with and obtaining licensure through the only CPA she deigned to approach,

which, she claims, violates the Establishment Clause, the Equal Protection Clause, and the Due

Process Clause. (See id. ¶¶ 121–33, 148–65.)
II.     ARGUMENT.

        A.     Plaintiff lacks standing.

        “Standing implicates the court’s subject-matter jurisdiction and may be challenged in a

motion to dismiss under Rule 12(b)(1) . . . .” Heindel v. Andino, No. 3:18-cv-01887-JMC, ___ F.

Supp. 3d ___, 2019 WL 498388, at *6 (D.S.C., Feb. 8, 2019). When ruling on a motion to dismiss


4
  Plaintiff alleges that Miracle Hill is one of only three nongovernmental foster care CPAs in
Greenville County. (See Compl. ¶ 28.) It appears she is mistaken about the number of options
available to her. See Agencies Near Me, Care2Foster, https://www.care2foster.org/agencies-near-
me/ (last visited Mar. 14, 2019) (providing the names and web addresses of nine other private
foster care agencies in Greenville County). But even assuming—as the court must in ruling on the
Rule 12(b)(6) portion of the instant motion—that her allegations are correct, she still had at least
two other private options, plus DSS, of which she admittedly never availed herself.
5
  The complaint makes no mention of Miracle Hill’s decision with respect to Plaintiff’s apparently
informal, first-time request to volunteer, presumably because the four business days Plaintiff gave
Miracle Hill before filing her complaint was simply not sufficient time.


                                                  9
   6:19-cv-00448-TMC           Date Filed 03/19/19       Entry Number 12-1          Page 10 of 35




for lack of standing, the court must accept the material allegations in the complaint and construe

them in the plaintiff’s favor, see Curtis v. Propel Prop. Tax Funding, LLC, 915 F.3d 234, 240 (4th

Cir. 2019), but the court may consider evidence outside the pleadings without converting the motion

to one for summary judgment, White Tail Park, Inc. v. Stroube, 413 F.3d 451, 459 (4th Cir. 2005).

        “In order to satisfy the standing requirements of Article III of the Constitution, a plaintiff

must demonstrate that: (1) [she] has suffered an injury in fact; (2) the asserted injury in fact is

fairly traceable to, or caused by, the challenged action of the defendant; and (3) it is likely rather

than just conjectural that the asserted injury in fact will be redressed by a decision in the plaintiff’s

favor.” Taubman Realty Grp. Ltd. P’ship v. Mineta, 320 F.3d 475, 480 (4th Cir. 2003) (citing

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180–81 (2000)). “The party

invoking federal jurisdiction has the burden of establishing all three elements of standing.” Smith

v. Catamaran Health Sols., LLC, 205 F. Supp. 3d 699, 705 (D.S.C. 2016) (citing Lujan v. Defs. of

Wildlife, 504 U.S. 555, 561 (1992)). Here, Plaintiff has failed to carry her burden, and the claims

against Governor McMaster must be dismissed.

                1.      Plaintiff has not alleged a cognizable injury.

        The injury-in-fact required for standing purposes must consist of “an invasion of a legally

protected interest” that is “concrete and particularized” and “actual or imminent” as opposed to

“conjectural or hypothetical.” Lujan, 504 U.S. at 560. The interest that Plaintiff alleges has been

invaded is her ability to volunteer with and foster through a specific, private CPA. However, there

is no constitutionally protected right to become a foster parent or mentor by means of volunteering

with a CPA of one’s own choosing. See Smith v. Org. of the Foster Families for Equality & Reform,

431 U.S. 816, 844–47 (1977); Rivera v. Marcus, 696 F.2d 1016, 1020 & n.8 (2d Cir. 1982); Ross

v. Cecil Cty. Dep’t of Social Servs., 878 F. Supp. 2d 606, 619 (D. Md. 2012). There is also no




                                                   10
      6:19-cv-00448-TMC         Date Filed 03/19/19       Entry Number 12-1         Page 11 of 35




constitutional right for a volunteer to force a faith-based entity to associate with her merely because

the entity is licensed by the state to perform foster-care services. See Boy Scouts of Am. v. Dale,

530 U.S. 640, 647 (2000) (“‘Freedom of association plainly presupposes a freedom not to

associate.’”) (quoting Roberts v. U.S. Jaycees, 468 U.S. 609, 623 (1984)). In the absence of a

legally protected interest, Plaintiff cannot show an injury sufficient for standing, and her claims

should be dismissed on this basis.

          Beyond failing to allege an injury to a legally protected interest, Plaintiff also has simply

failed to allege that the putative injury actually occurred. Although she claims in part to have been

injured by being unable to obtain foster home licensing, Plaintiff’s complaint contains no

allegation that she ever applied for a license from a CPA, let alone that she was denied one.

Similarly, although Plaintiff alleges she applied to volunteer with Miracle Hill shortly before filing

suit, her complaint never alleges that Miracle Hill denied her application. Ultimately, neither

Plaintiff nor Governor McMaster can speak for Miracle Hill, and, because Plaintiff chose not to

seek a decision from Miracle Hill or to name Miracle Hill as a defendant, it remains entirely

speculative whether the denial Plaintiff complains of will actually occur. See Moose Lodge No.

107 v. Irvis, 407 U.S. 163, 166–67 (1972) (concluding plaintiff lacked standing to challenge

discriminatory membership policy of private organization when he never applied for membership);

S. Blasting Servs., Inc. v. Wilkes Cty., 288 F.3d 584, 595 (4th Cir. 2002) (holding plaintiffs lacked

standing to challenge statutory delegation of permit-granting authority to third-party official when

“plaintiffs have never even applied for a permit, much less been denied one”). Because the very

occurrence of the alleged injuries remains speculative, Plaintiff’s claims based upon these injuries

must be dismissed.6



6
    In her complaint, Plaintiff appears to seek redress for injuries that she speculates are incurred by


                                                   11
   6:19-cv-00448-TMC            Date Filed 03/19/19        Entry Number 12-1          Page 12 of 35




                2.   Plaintiff’s alleged injuries are not fairly traceable to Governor McMaster.

        Plaintiff has also failed to allege injuries that are fairly traceable to Governor McMaster

because she does not account for “a fundamental tenet of standing doctrine: where a third party

such as a private [organization] makes the independent decision that causes an injury, that injury

is not fairly traceable to the government.” Doe v. Obama, 631 F.3d 157, 162 (4th Cir. 2011) (citing

Allen v. Wright, 468 U.S. 737 (1984), abrogated on other grounds by Lexmark Int’l, Inc. v. Static

Control Components, Inc., 572 U.S. 118 (2014); Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26

(1976)). Indeed, “when the ‘asserted injury arises from the government’s allegedly unlawful . . .

lack of regulation[] of someone else,’ satisfying standing requirements will be ‘substantially more

difficult . . . because ‘the existence of . . . the essential elements of standing depends on the unfettered

choices made by independent actors not before the courts and whose exercise of broad and

legitimate discretion the courts cannot presume either to control or to predict.’” Frank Krasner

Enters. Ltd. v. Montgomery Cty., 401 F.3d 230, 234–35 (4th Cir. 2005) (quoting Lujan, 504 U.S.

at 562).

        Courts have consistently “denied standing because the actions of an independent third

party, who was not a party to the lawsuit, stood between the plaintiff and the challenged actions.”

Id. at 235. Thus, where an executive order allows a private third-party actor to make a donation




foster children, (see Compl. ¶¶ 1, 6, 14, 23, 94, 96–99, 101–07, 112, 114–15), natural parents of
children in foster care, (see id. ¶¶ 108–11), and “lesbian, gay, bisexual, transgender, and
questioning youth” (id. ¶ 113). To the extent Plaintiff seeks relief for alleged injuries to these
groups, she first must show that she “[her]self is among the injured” group. Lujan, 504 U.S. at 563
(quoting Sierra Club v. Morton, 405 U.S. 727, 734–35 (1972)); see Warth v. Seldin, 422 U.S. 490,
499 (1975) (“[A] plaintiff generally must assert [her] own legal rights and interests, and cannot
rest [her] claim to relief on the legal rights or interests of third parties.”). Here, Plaintiff has not
alleged she is among the groups suffering these alleged injuries (and, in fact, the complaint strongly
suggests she is not (see Compl. ¶¶ 12, 21–25)), and thus she has no standing to bring claims on
these groups’ behalf based on these alleged injuries.


                                                    12
   6:19-cv-00448-TMC          Date Filed 03/19/19       Entry Number 12-1          Page 13 of 35




and safeguards the independence of that action by removing financial incentives for the actor to

decide either in favor of or against donation, injuries arising from the donation are not traceable to

the executive order because “the connection between injury and policy is a ‘purely speculative’

one.” Doe v. Obama, 631 F.3d at 162. Similarly, where a private third-party entity with

discriminatory enrollment policies is alleged to have wrongfully received tax-exemption benefits,

injuries arising from the discriminatory policies are not traceable to the government’s conferral of

benefits, in part because “it is entirely speculative . . . whether withdrawal of the [benefits] . . .

would lead the [private entity] to change its policies.” Allen, 468 U.S. at 758.

       Here, the independent actions of Miracle Hill stand between Plaintiff and the actions of

Governor McMaster that she attempts to challenge. In both seeking an HHS deviation and issuing

Executive Order No. 2018-12, Governor McMaster ensured that faith-based CPAs such as Miracle

Hill would have unfettered discretion to choose the employees, volunteers, and foster parents they

would associate with. Indeed, unlike Plaintiff’s proposed remedy, which would force faith-based

CPAs to abandon their sincerely-held beliefs, Governor McMaster’s policies impose no incentive

one way or the other on Miracle Hill’s decision whether to accept Plaintiff as a volunteer. Because

these policies safeguard the independence of Miracle Hill’s decisions, Plaintiff’s alleged injuries

arising from those decisions are not fairly traceable to the policies. See Doe v. Obama, 631 F.3d

at 162. Further, because it is speculative, at best, whether the reversal of Governor McMaster’s

policies that Plaintiff challenges would lead Miracle Hill to associate with those, like Plaintiff,

who do not share its beliefs, alleged injuries arising from Miracle Hill’s associational practices

cannot be fairly traced to Governor McMaster’s policies for purposes of standing analysis. See

Allen, 468 U.S. at 758.




                                                 13
   6:19-cv-00448-TMC           Date Filed 03/19/19       Entry Number 12-1       Page 14 of 35




        Besides arising from a third-party’s independent actions, Plaintiff’s alleged injuries also

cannot satisfy the causation requirement because they are self-inflicted. See McInnes v. Lord Balt.

Emp. Ret. Income Account Plan, 823 F. Supp. 360, 363 (D. Md. 2011) (finding lack of standing

where alleged injury “would be the result of Plaintiff’s own conduct”). Neither Governor

McMaster nor Miracle Hill, as a third-party CPA, has prevented Plaintiff from volunteering with

or fostering through other CPAs or DSS itself. In fact, Plaintiff remains free to volunteer with or

foster through many other CPAs in South Carolina. Despite being aware of opportunities to

volunteer and foster through other CPAs, Plaintiff instead decided to contact Miracle Hill alone.

Thus, Plaintiff’s alleged injuries—the inability to volunteer with foster children and provide foster

care—are the result of her own refusal to take advantage of the opportunities to do so through other

available CPAs or DSS. See Doe v. Va. Dep’t of State Police, 713 F.3d 745, 756 (4th Cir. 2013)

(“Because the harm that forms the basis for [the plaintiff’s claims] arises from her inability to

access [certain] property, and because the statute allows for third parties to grant her permission

to enter these properties, she cannot demonstrate traceability . . . .”).

        Because Plaintiff’s alleged injuries result from Miracle Hill’s as well as her own conduct,

they are not fairly traceable to Governor McMaster, and for this reason her claims against him

should be dismissed.

                3.   Plaintiff’s alleged injuries would not be redressed by the relief she seeks.

        “The redressability requirement ensures that the plaintiff would personally benefit in a

tangible way from the court’s intervention.” Congaree Riverkeeper, Inc. v. Carolina Water Serv.,

Inc., 248 F. Supp. 3d 733, 747 (D.S.C. 2017) (citing Friends of the Earth, Inc. v. Gaston Copper

Recycling Corp., 204 F.3d 149, 162 (4th Cir. 2000)). Thus, to meet this requirement, “the plaintiff

must demonstrate that it is ‘likely, as opposed to merely speculative, that the injury will be




                                                  14
   6:19-cv-00448-TMC          Date Filed 03/19/19       Entry Number 12-1         Page 15 of 35




redressed by a favorable decision.’” Id. (quoting Lujan, 504 U.S. at 561). The requirement of “a

non-speculative likelihood that the injury would be redressed by a favorable judicial decision”

means that where a court “c[an] not be sure” that the relief sought would remedy the alleged injury,

the plaintiff lacks standing. Krasner, 401 F.3d at 234. As with other standing requirements, when

the alleged injury arises from the government’s decision not to regulate the independent choices

of a third party, redressability is “substantially more difficult to establish,” as “it becomes the

burden of the plaintiff to adduce facts showing that [the third party’s] choices . . . will be made in

such manner as to . . . permit redressability of injury.” Lujan, 504 U.S. at 562 (internal quotation

marks omitted).

       Here, Plaintiff asks the court to declare that Executive Order No. 2018-12 and the budget

proviso are unconstitutional, to enjoin Governor McMaster from implementing the Order or the

HHS deviation, and to enjoin him from providing state resources to faith-based CPAs unless they

forsake any deeply-held religious belief that they should not associate with those who do not share

their beliefs. (See Compl., Prayer for Relief.) However, none of the relief Plaintiff requests is

certain to cure the injuries she alleges. Plaintiff assumes that faith-based CPA’s, in response, would

comply (rather than discontinuing their foster care ministry to avoid compromising their religious

identity and beliefs). This assumption, however, is mere speculation. Thus, Plaintiff has failed to

carry her burden to show a non-speculative likelihood that her inability to volunteer with or foster

through Miracle Hill would be redressed by the relief she seeks. For this reason, her claims against

Governor McMaster must be dismissed.

               4.   Plaintiff lacks taxpayer standing to bring her Establishment Clause claim.

       Courts have consistently held that the interest of a taxpayer in seeing that government funds

are spent in accordance with law “does not give rise to the kind of redressable ‘personal injury’




                                                 15
    6:19-cv-00448-TMC        Date Filed 03/19/19       Entry Number 12-1        Page 16 of 35




required for Article III standing” because “this type of interest is too generalized and attenuated”

from the “interest[] of the public at large.” Hein v. Freedom from Religion Found., 551 U.S. 587,

599–600 (2007) (citing Frothingham v. Mellon, 262 U.S. 447 (1923)). In Flast v. Cohen, 392 U.S.

83 (1968), the Supreme Court “carved out a narrow exception to the general constitutional

prohibition against taxpayer standing” in the context of alleged Establishment Clause violations.

Id. at 600.7 Under this “narrowly circumscribed” exception,8 taxpayer standing is not permitted for

“challenges that do not involve specific legislative appropriations under the taxing and spending

power.” Ansley, 861 F.3d at 519. Specifically, expenditures that result from executive discretion—

such as through an executive order—do not provide a basis for taxpayer standing. See Hein, 551




7
  The Supreme Court has only ever applied taxpayer standing to Establishment Clause claims, see
DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 347 (2006) (citing Bowen v. Kendrick, 487 U.S.
589, 618 (1988), and the Fourth Circuit has emphasized the reasons why the exception is
unavailable outside that context, see Ansley v. Warren, 861 F.3d 512, 518–19 (4th Cir. 2017). To
the extent Plaintiff asserts taxpayer standing to bring her Due Process Clause and Equal Protection
Clause claims against Governor McMaster, she may not do so. See Cuno, 547 U.S. at 345–46 (no
taxpayer standing for Due Process Clause claims) (citing Frothingham, 262 U.S. at 488); Storino
v. Borough of Point Pleasant Beach, 322 F.3d 293, 298 n.2 (3d Cir. 2003) (no taxpayer standing
for Equal Protection Clause claims); Ansley v. Warren, No. 1:16-cv-00054-MOC-DLH, 2016 WL
5213937, at *16 (W.D.N.C. Sept. 20, 2016) (“[T]axpayer standing is simply not an appropriate
means for Plaintiffs to bring their Due Process and Equal Protection claims before the court.”).
   Thus, because Plaintiff lacks standing for these two claims under the general standing analysis,
the court should dismiss them without any need to assess Plaintiff’s ability to bring them under
taxpayer standing analysis. See Cuno, 547 U.S. at 352 (“[A] plaintiff must demonstrate standing
for each claim he seeks to press.”); Allen, 468 U.S. at 752 (“Typically, . . . the standing inquiry
requires careful judicial examination of a complaint’s allegations to ascertain whether the
particular plaintiff is entitled to an adjudication of the particular claims asserted.”).
8
  The Supreme Court has gone out of its way to emphasize that Flast represents the “outer
boundary” of permissible taxpayer standing, and, because “the Flast exception has largely been
confined to its facts,” it “only ‘slightly lowered’ the bar” on standing and “must be applied with
rigor.” Hein, 551 U.S. at 609–10 (citation and internal quotation marks omitted). Further,
developments in the Court’s First Amendment and Article III standing jurisprudence have left
Flast an anomalous and unsupported aberration that, if given the chance, the Court should overrule.


                                                16
    6:19-cv-00448-TMC         Date Filed 03/19/19       Entry Number 12-1      Page 17 of 35




U.S. at 602–03; see also Bilbro v. Haley, 299 F. Supp. 3d 397, 421 (D.S.C. 2017) (“[T]he narrow

exception in Flast does not extend to executive orders . . . .”).

       Here, Plaintiff asserts taxpayer standing (see Compl. ¶¶ 14, 131), but, with respect to

Governor McMaster, her complaint primarily challenges his requesting a deviation from HHS

regulations and issuing Executive Order No. 2018-12. The deviation request cannot give rise to

taxpayer standing because Plaintiff points to no specific legislative appropriation enacted to

expressly fund the request, and any funds expended on making the request appear to result from

Governor McMaster’s executive discretion. See Hein, 551 U.S. at 602–03; Ansley, 861 F.3d at

519. Likewise, Executive Order No. 2018-12 is an executive order, the quintessential vehicle for

implementing executive discretion, and, because Plaintiff has not alleged any specific legislative

appropriation underlying it, the Order does not provide a basis for taxpayer standing. See Hein,

551 U.S. at 602–03; Bilbro, 299 F. Supp. 3d at 421.

       Although Plaintiff’s complaint mentions a legislative appropriation—the budget

proviso9—in passing (see Compl. ¶¶ 91, 127), the proviso does not provide a basis for taxpayer

standing for at least two reasons. First, the proviso appropriated funds only for the purpose of

making and promulgating DSS rules; it did not appropriate any funds that would be paid to any

CPA, faith-based or not. See 2018 S.C. Acts 1905, 2265, § 38.29. Reliance on such an

appropriation for taxpayer standing would go beyond the exception’s outer boundaries established

by Flast. Unlike the appropriation at issue in Flast, the proviso here does not earmark any funds

for CPAs; instead, the proviso simply directs the promulgation of rules and regulations—a

legislative prerogative Plaintiff does not challenge—leaving to executive discretion which CPAs



9
 Although the complaint refers to Plaintiff’s status as a federal taxpayer, it nowhere identifies a
specific federal appropriation that would support federal taxpayer standing.


                                                  17
   6:19-cv-00448-TMC          Date Filed 03/19/19       Entry Number 12-1         Page 18 of 35




meet the standards for receiving funds generally appropriated for DSS’s foster-care program. See

Hein, 551 U.S. at 604 (“The expenditures challenged in Flast . . . were funded by a specific

congressional appropriation and were disbursed to . . . religiously affiliated schools[] pursuant to

a direct and unambiguous congressional mandate.”); see also Ariz. Christian Sch. Tuition Org. v.

Winn, 563 U.S. 125, 139 (2011) (“Flast . . . understood the injury alleged in Establishment Clause

challenges to federal spending to be the very extraction and spending of tax money in aid of

religion alleged by a plaintiff.”) (citation and internal quotation marks omitted).

       Second, even assuming Plaintiff could otherwise achieve taxpayer standing to challenge

the budget proviso, she lacks any standing to challenge Executive Order No. 2018-12, which

provides an independent basis to promulgate the same rules and regulations required by the budget

proviso. See Exec. Order No. 2018-12, at 3. The Supreme Court has rejected taxpayer standing

when the expenditure at issue emanates from the discretionary action of executive officials even

if legislation simultaneously contemplates and authorizes the same action. See Hein, 551 U.S. at

605 & n.5 (discussing Valley Forge Christian Coll. v. Ams. United for the Separation of Church

& State, Inc., 454 U.S. 464 (1982)). Here, the decision to promulgate the rules and regulations

resulted from executive discretion, namely Executive Order No. 2018-12, and any decisions to pay

tax dollars to faith-based CPAs that abide by a deeply-held religious conviction not to associate

with those who do not share their beliefs results from executive discretion as well. The fact that

the proviso simultaneously directs such promulgation and contemplates such payments does

nothing to diminish the fact that these actions are the result of executive discretion and thus cannot

form the basis for taxpayer standing.

       In sum, Plaintiff lacks standing to bring her claims against Governor McMaster because

she has not met her burden to allege an injury in fact that is fairly traceable to Governor McMaster




                                                 18
   6:19-cv-00448-TMC           Date Filed 03/19/19       Entry Number 12-1         Page 19 of 35




and redressable by a favorable decision, and her attempt to rescue her claims by asserting taxpayer

standing is a non-starter.

        B.      Plaintiff fails to state a claim for a Due Process Clause violation.

        Even assuming Plaintiff could demonstrate standing, each of her claims should be

dismissed pursuant to Rule 12(b)(6) for failure to state a claim for which the court could grant

relief. A Rule 12(b)(6) motion “challenges the legal sufficiency of a complaint.” Francis v.

Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). When considering a Rule 12(b)(6) motion, the court

should accept as true only the complaint’s well-pleaded allegations and then should view them in

a light most favorable to the plaintiff. Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir. 1999). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id.

        Plaintiff alleges Governor McMaster’s actions violated her substantive due process rights

under the Fourteenth Amendment. (See Compl. ¶¶ 158–65.) As a threshold matter, “[w]here

executive action is concerned, a violation of an individual’s substantive due process rights exists

only when the official action is ‘so egregious, so outrageous, that it may fairly be said to shock the

contemporary conscience.’” Kerr v. Marshal Univ. Bd. of Governors, 824 F.3d 62, 80 (4th Cir.

2016) (quoting Hawkins v. Freeman, 195 F.3d 732, 738 (4th Cir. 1999) (en banc)); see also Cty.

of Sacramento v. Lewis, 523 U.S. 833, 847 (1998). If that threshold is met, then “inquiry must turn

to the nature of the asserted interest, hence to the level of protection to which it is entitled,” which

requires a plaintiff to identify a fundamental right and to plausibly allege the official interfered




                                                  19
     6:19-cv-00448-TMC         Date Filed 03/19/19       Entry Number 12-1         Page 20 of 35




with it in a way that was not narrowly tailored to meet a compelling government interest. Hawkins,

195 F.3d at 738, 742, 747 n.9; see also Dias v. City & Cty. of Denver, 567 F.3d 1169, 1182–83

(10th Cir. 2009) (applying both shocks-the-conscience test and traditional two-part substantive

due process framework to executive action).10 If the asserted right “is determined not to be

‘fundamental,’ it is entitled only to the protection of rational-basis judicial review.” Hawkins, 195

F.3d at 739.

        Plaintiff’s complaint fails to state a substantive due process claim that satisfies any of these

requirements. First, Plaintiff does not allege that any of Governor McMaster’s challenged actions

were so egregious or outrageous as to shock the conscience, and nothing on the face of the

complaint would permit the inference that they were. See also Section II.D.4, infra (explaining

that Governor McMaster’s actions were not only permissible but were a constitutionally- and

statutorily-required religious accommodation). Second, even if the threshold culpability test had

been met, Plaintiff has failed to identify a fundamental right that has been infringed by a challenged

action. To the extent her claim rests on her alleged right to volunteer with a specific private CPA

(out of many available CPAs), that is not a recognized fundamental right. See Smith, 431 U.S. at

844–47 (1977); Rivera, 696 F.2d at 1020 & n.8; Ross, 878 F. Supp. 2d at 619. To the extent her

claim rests on her right to freely exercise her religion, that is not a fundamental right she may assert

in a substantive due process claim. See Albright v. Oliver, 510 U.S. 266, 273 (1994) (“Where a

particular Amendment ‘provides an explicit textual source of constitutional protection’ against a

particular sort of government behavior, ‘that Amendment, not the more generalized notion of



10
  The interrelationship between the tests for assessing an alleged substantive due process violation
in the respective contexts of executive action and legislative regulation “has been a source of
considerable confusion.” Russ v. Watts, 414 F.3d 783, 789 (7th Cir. 2005). Hawkins represents the
Fourth Circuit’s attempt to clarify its understanding of those tests.


                                                  20
     6:19-cv-00448-TMC        Date Filed 03/19/19       Entry Number 12-1        Page 21 of 35




substantive due process, must be the guide for analyzing these claims.’” (internal quotation marks

omitted) (quoting Graham v. Connor, 490 U.S. 386, 395 (1989))); Hardy v. Unknown Agee, No.

14-2230, 20105 WL 13782958, at *3 (6th Cir. May 8, 2015) (applying rule to free-exercise claim).

Third, even if she had identified a fundamental right, Plaintiff has failed plausibly to allege that

Governor McMaster’s actions interfered with it. As explained above, Plaintiff has not alleged

anyone (much less Governor McMaster) has prevented her from volunteering with or fostering

through the numerous other CPAs in her immediate vicinity or through DSS directly, and thus no

one is preventing her from exercising her religion by imposing a religious test that prevents her

from volunteering or fostering.

        Because Plaintiff has failed plausibly to allege interference with a fundamental right, at

most, Governor McMaster’s actions would be subject to rational-basis review, under which the

actions are presumed valid if they are rationally related to a legitimate government purpose. See

Freilich v. Upper Chesapeake Health, Inc., 313 F.3d 205, 211 (4th Cir. 2002).11 “The test is not a

subjective one,” and “[t]he actual motivation for the local government’s actions is irrelevant.”

Pulte Homes Corp. v. Montgomery Cty., 909 F.3d 685, 693 (4th Cir. 2018) (citations omitted)

(internal brackets omitted). “Under this standard, a government entity ‘need not actually articulate

at any time the purpose or rationale supporting its classification,’ and it is not required to produce

evidence showing the rationality of its classification.” Id. (quoting Heller v. Doe, 509 U.S. 312,



11
   It is appropriate at this stage of litigation to analyze whether a plaintiff has alleged a claim
sufficient to overcome the presumption of rationality. See, e.g., Freilich, 313 F.3d at 211 (affirming
the District Court’s dismissal pursuant to Rule 12(b) of claims under the Equal Protection and Due
Process clauses, concluding the challenged conduct was rationally related to a legitimate
government interest); see also Shanks v. Forsyth Cty. Park Auth., 869 F. Supp. 1231, 1236–37
(M.D.N.C. 1994) (dismissing an Equal Protection claim pursuant to Rule 12(b)(6) because, even
taking plaintiff’s allegations as true, plaintiff “has not alleged facts sufficient to overcome the
presumption of rationality coupled with a readily apparent justification for the ban.”).


                                                 21
     6:19-cv-00448-TMC        Date Filed 03/19/19       Entry Number 12-1         Page 22 of 35




320 (1993)). Rather, Governor McMaster’s actions “must be upheld . . . if there is any reasonably

conceivable state of facts that could provide a rational basis for” the actions. Id. (citation and

internal quotation marks omitted).

        There are numerous legitimate government purposes for requesting the deviation and

issuing Executive Order No. 2018-12. For instance, South Carolina has legitimate (and even

compelling) interests in:

        (1) Increasing community support and options for foster child placement by maximizing
            the number and diversity of CPAs, see Lipscomb ex rel. DeFehr v. Simmons, 962 F.2d
            1374, 1380 (9th Cir. 1992) (en banc) (state has a “legitimate purpose of maximizing
            the level of benefits available to all the children in the foster care program”); (see also
            Compl. ¶¶ 1, 3, 6, 94, 96, 98–99, 107, 114–15 (acknowledging South Carolina’s
            interest in maximizing placement opportunities for foster children));12
        (2) Avoiding unnecessary violations of faith-based CPAs’ free-exercise rights that would
            result from forcing them to renounce their beliefs in order to participate in generally
            available state programs, see Trinity Lutheran, 137 S. Ct. at 2022 (“To condition the
            availability of benefits upon a recipient’s willingness to surrender his religiously
            impelled status effectively penalizes the free exercise of his constitutional liberties.”
            (cleaned up) (quoting McDaniel v. Paty, 435 U.S. 618, 626 (1978))); Forest Hills
            Learning Ctr., Inc. v. Lukhard, 728 F.2d 230, 241 (4th Cir. 1984) (“[W]e cannot
            question the appropriateness of the state’s seeking to defend [a] challenged exemption
            . . . on the basis that the accommodation it makes to the activities of ‘religious
            institutions’ was constitutionally compelled or at least constitutionally permitted by
            reason of the existence of free exercise rights in those institutions . . . . Protection of
            constitutional rights can properly be advanced by government as justification for
            governmental action that is under challenge for violation of other constitutional
            rights.” (citing Widmar v. Vincent, 454 U.S. 263 (1981)));
        (3) Avoiding unnecessary violations of faith-based CPAs’ free-speech and associational
            rights that would result from forcing them to partner with unwelcome individuals who
            perform ministerial functions13 in order to participate in generally available state

12
   As part of rational-basis review, courts may not invalidate the action merely because they or a
plaintiff, after weighing the relative costs and benefits, would have chosen a different policy to
effectuate the purpose. See Lipscomb, 962 F.2d at 1380–81. Plaintiff’s own policy preferences for
achieving maximum foster care placement opportunities provide no ground to challenge Governor
McMaster’s actions.
13
   The Fourth Circuit has yet to address the scope of positions constituting ministerial functions
following the Hosana-Tabor decision. See Yin v. Columbia Int’l Univ., 335 F. Supp. 3d 803, 813
(D.S.C. 2018). The “general rule,” however, established by decades of precedent is that if an
employee’s duties “consist of teaching [or] spreading the faith,” then “the ministerial exception


                                                  22
     6:19-cv-00448-TMC        Date Filed 03/19/19       Entry Number 12-1        Page 23 of 35




            programs, see Hosana-Tabor Evangelical Lutheran Church & Sch. v. E.E.O.C., 565
            U.S. 171, 188–89 (2012) (“By imposing an unwanted minister, the state infringes the
            Free Exercise Clause, which protects a religious group’s right to shape its own faith
            and mission through its appointments . . . [and] also violates the Establishment Clause,
            which prohibits government involvement in such ecclesiastical decisions.”); Dale, 530
            U.S. at 648 (“The forced inclusion of an unwanted person in a group infringes the
            group’s freedom of expressive association if the presence of that person affects in a
            significant way the group’s ability to advocate public or private viewpoints.”);
            Roberts, 468 U.S. at 622 (“Government actions that may unconstitutionally infringe
            upon th[e] freedom [to associate with others] can [include] . . . withhold[ing] benefits
            from individuals because of their membership in a disfavored group . . . and . . .
            interfer[ing] with the internal organization of the group . . . .”); see also Widmar, 454
            U.S. at 271 (“[T]he interest of the [state] in complying with its constitutional
            obligations may be characterized as compelling”); and
        (4) Avoiding unnecessary entanglement in religion that would result from the
            enforcement of its religious-matching statute and regulation in the absence of faith-
            based CPAs, see S.C. Code. Ann. § 63-15-20 (requiring courts to place children with
            person or agency of the same religious faith as natural parents whenever practicable);
            S.C. Code Ann. Regs. 114-550(H)(11) (requiring that foster child’s religious
            education be in accordance with express wishes of natural parents); Joseph R. Ganahl,
            Foster Free Exercise, 88 NOTRE DAME L. REV. 457, 472 (2012) (“Considering the
            significant number of entangling issues that may arise as the State makes reasonable
            efforts to provide for the religious formation of children in its care, the ideal solution
            is for a State to contract with religious foster care agencies.”); see also Good News
            Club v. Milford Cent. Sch., 533 U.S. 98, 112 (2001) (“[A] state interest in avoiding an
            Establishment Clause violation ‘may be characterized as compelling’ . . . .” (quoting
            Widmar, 454 U.S. at 271)).14

        Governor McMaster’s actions are rationally related to achieving these (as well as other)

legitimate purposes because they operate to maximize the number and diversity of CPAs and help

to avoid violations of CPAs’ constitutional rights. Because Plaintiff fails to identify a fundamental




applies.” E.E.O.C. v. Roman Catholic Diocese of Raleigh, 213 F.3d 795, 801 (4th Cir. 2000)
(quoting Rayburn v. Gen. Conference of Seventh-Day Adventists, 772 F.2d 1164, 1169 (4th Cir.
1985)); see also Conlon v. InterVarsity Christian Fellowship, 777 F.3d 829 (6th Cir. 2015)
(recognizing and applying Hosanna-Tabor’s “ministerial exception” to para-church organizations
and to employees who performed a “spiritual formation” role but who did not have the formal title
or training of a minister); Rogers v. Salvation Army, 2015 WL 2186007 (E.D. Mich., May 11,
2015) (same).
14
  Plaintiff does not challenge South Carolina’s religious-matching statute or regulation; in fact,
her complaint champions them. (See Compl. ¶¶ 108–12.)


                                                 23
   6:19-cv-00448-TMC          Date Filed 03/19/19       Entry Number 12-1         Page 24 of 35




right, allege conduct violating any substantive Due Process right, or plausibly allege interference

with a right and because the challenged actions are rationally related to achieving a legitimate state

interest, her Due Process Clause claim against Governor McMaster must be dismissed.

       C.      Plaintiff fails to state a claim for an Equal Protection Clause violation.

       Plaintiff alleges that Governor McMaster’s actions violate the Equal Protection Clause of

the Fourteenth Amendment by discriminating against her on the basis of religion. (See Compl.

¶¶ 148–57). Under equal protection analysis, if a classification “impinges upon a fundamental right

protected by the Constitution or operates to the particular disadvantage of a suspect class,” the

classification receives strict scrutiny, while other classifications “will be upheld against an equal

protection challenge if there is any reasonably conceivable state of facts that could provide a

rational basis for the classification.” Greenville Women’s Clinic v. Bryant, 222 F.3d 157, 172

(2000). Importantly, “[t]he Constitution’s protections of individual liberty and equal protection

apply in general only to action by the government.” Edmonson v. Leesville Concrete Co., 500 U.S.

614, 619 (1991) (emphasis added). Here, the facts alleged in the complaint show only that

Governor McMaster affirmatively did not discriminate on the basis of religion and that any alleged

religious “discrimination” is attributable to Miracle Hill, which is not a state actor, rather than to

Governor McMaster.

       In the context of an equal protection claim, government actions “discriminating among

religions are subject to strict scrutiny,” but actions “affording a uniform benefit to all religions”

are assessed under rational basis review. Corp. of Presiding Bishop of Church of Jesus Christ of

Latter-day Saints v. Amos, 483 U.S. 327, 339 (1987) (internal quotation marks omitted). In the

latter case, “where a [policy] is neutral on its face and motivated by a permissible purpose of

limiting governmental interference with the exercise of religion, [there is] no justification for




                                                 24
   6:19-cv-00448-TMC           Date Filed 03/19/19          Entry Number 12-1      Page 25 of 35




applying strict scrutiny,” and “[t]he proper inquiry is whether [the government] has chosen a

rational classification to further a legitimate end.” Id.

        Plaintiff has not plausibly alleged—nor can she—that Governor McMaster’s challenged

actions discriminate among religions. On its face, Governor McMaster’s request for a deviation (a

document the Complaint relies upon and incorporates by reference) does not differentiate among

religious beliefs, but instead asks for a deviation applicable to all faith-based CPAs, specifically

so that no “religious organization” would have “to choose between the tenets of its faith or applying

for a CPA license to serve the children of South Carolina.” (Ex. A, at 2.) This fact is confirmed in

HHS’s response, which grants a deviation to any faith-based CPA that would be affected by HHS’s

new regulation. (See Ex. C, at 4.) Likewise, Executive Order No. 2018-12 does not discriminate

against any religious belief but, instead, expressly directs that no faith-based CPAs “be den[ied]

licensure . . . solely on account of their religious identity or sincerely held religious beliefs” and

that DSS and other agencies ensure that no person or organization is “directly or indirectly

penalize[d] [for] religious identity or activity . . . by denying any person or organization an equal

share of . . . benefits . . . solely on account of religious identity or beliefs.” Exec. Order No. 2018-

12, at 3 (emphasis added). Both the request and the Order are facially neutral with respect to

religion and, at most, might be said to afford a uniform benefit to all religions.

        The complaint alleges only that a private entity engaged in religious discrimination—not

Governor McMaster. Because Miracle Hill is not a state actor, its private actions are neither

circumscribed by the Equal Protection Clause nor actionable here. See Edmonson, 500 U.S. at 619;

Cox v. Duke Energy Inc., 876 F.3d 625, 632 (4th Cir. 2017) (“Merely private conduct, no matter

how discriminatory or wrongful, is excluded from the reach of[ 42 U.S.C.] § 1983.”) (citation and

internal quotation marks omitted). A private entity’s conduct will be regarded as state action only




                                                  25
      6:19-cv-00448-TMC        Date Filed 03/19/19        Entry Number 12-1         Page 26 of 35




if the entity in all fairness can be described as a state actor and its conduct is fairly attributable to

the state. See Mentavlos v. Anderson, 249 F.3d 301, 313 (4th Cir. 2001); United Auto Workers,

Local No. 5285 v. Gaston Festivals, Inc., 43 F.3d 902, 906 (4th Cir. 1995). Plaintiff does not allege

that Miracle Hill is a state actor or that its conduct is fairly attributable to the state, and neither

Miracle Hill nor its conduct meets any of the myriad tests for determining that otherwise private

conduct should be deemed state action. See Mentavlos, 249 F.3d at 313–14; Gaston Festivals, 43

F.3d at 906–10. Indeed, the Fourth Circuit and this Court have consistently concluded that private

parties providing foster care services are not state actors. See, e.g., Milburn v. Anne Arundel Cty.

Dep’t of Soc. Servs., 871 F.2d 474, 479 (4th Cir. 1989); Pullings v. Jackson, No. 2:07-0912-MBS,

2007 WL 1726528, at *3 (D.S.C. June 13, 2007); see also Weller v. Dept. of Soc. Servs. for City

of Baltimore, 901 F.2d 387, 392 (4th Cir. 1990).

          Plaintiff only challenges Governor McMaster’s actions requesting a deviation and issuing

the Executive Order. Because these actions are facially neutral with respect to religion and

designed to limit South Carolina’s interference with religious exercise, they are subject to rational

basis review. See Amos, 483 U.S. at 339. These actions easily pass muster under that deferential

standard for the same reasons they do so under substantive due process analysis. See Part II.B,

supra. Accordingly, Plaintiff’s equal protection claim should be dismissed under Rule 12(b)(6).

          D.     Plaintiff fails to state a claim for an Establishment Clause violation.

          Finally, Plaintiff alleges Governor McMaster’s challenged actions constituted an

impermissible establishment of religion. As explained more fully below, however, a State’s

licensure of, accommodation of, and contracting with faith-based providers is permissible under

the Establishment Clause and its state analogue.15 Such partnerships are historically permissible,



15
     The relevant South Carolina and federal constitutional provisions are sufficiently similar that


                                                   26
   6:19-cv-00448-TMC          Date Filed 03/19/19      Entry Number 12-1         Page 27 of 35




have been upheld by the courts, and are supported by a legitimate secular purpose that neither

advances religion nor excessively entangles the State with it. Further, such accommodations are

permitted—and in some cases, required—by state and federal law and Supreme Court precedent.

               1.      The Establishment Clause does not prohibit government partnerships and
                       contracts with religious organizations.

       Plaintiff alleges the State’s accommodation of and contracts with religious child welfare

providers violate the Establishment Clause. (See Compl. at ¶¶ 121–33.) Even assuming the factual

allegations of the Complaint to be true, Plaintiff has not alleged a plausible claim that Governor

McMaster’s challenged actions violate the Establishment Clause. The exact types of conduct

Plaintiff challenges here have long been held to be permissible under the Establishment Clause.

       The Supreme Court has recently stated the “Establishment Clause must be interpreted ‘by

reference to historical practices and understandings.’” Town of Greece v. Galloway, 134 S. Ct.

1811, 1819 (2014) (internal quotation marks omitted); accord Hosanna-Tabor v. EEOC, 565 U.S.

171 (2012) (closely examining historical understanding to determine the contours of an

Establishment Clause claim). State and federal governments have been partnering and contracting

with religious ministries to provide a variety of services to vulnerable populations for hundreds of

years. See generally Edward Queen, History, Hysteria, and Hype: Government Contracting with

Faith-Based Social Service Agencies, Religions 2017 at 4–5 (2017); Tracey L. Meares & Kelsi

Brown Corkran, When 2 or 3 Come Together, 48 WM. & MARY L. REV. 1315, 1372 (2007); Martha

Minow, Public and Private Partnerships: Accounting for the New Religion, 116 HARV. L. REV.




the same reasoning and analysis applies to both. See Hunt v. McNair, 187 S.E.2d 645, 649 (S.C.
1972), aff’d 413 U.S. 734 (1973) (“The language of the first amendment to the Constitution of the
United States and the language of Article 1, Section [2], of the Constitution of South Carolina are,
for all intents and purposes, the same,” and the same “reasoning is applicable to both constitutional
provisions.”).


                                                 27
     6:19-cv-00448-TMC        Date Filed 03/19/19      Entry Number 12-1         Page 28 of 35




1229, 1238 (2003); Carl H. Esbeck, Government Regulation of Religiously Based Social Services:

The First Amendment Considerations, 19 HASTINGS L.Q. 343, 350 (1992); see also 114 Cong.

Rec. H3288 (daily ed. May 26, 2016) (statement of Rep. Russell) (“More than 2,000 Federal

Government contracts a year are awarded to religious organizations and contractors that provide

essential services in many vital programs.”).

        The Supreme Court and lower federal courts have upheld such contracts and partnerships

against Establishment Clause challenges. See, e.g., Bowen v. Kendrick, 487 U.S. 589 (1988)

(holding the direct federal funding of faith-based counseling centers to provide social services did

not violate the Establishment Clause, and noting “that this Court has never held that religious

institutions are disabled by the First Amendment from participating in publicly sponsored social

welfare programs”); Bradfield v. Roberts, 175 U.S. 291 (1899) (holding federal contract with a

Roman Catholic hospital operated by nuns to serve the poor did not violate the Establishment

Clause); Hartmann v. Stone, 68 F.3d 973 (6th Cir. 1995) (holding the Army did not violate the

Establishment Clause by providing funding to religious childcare providers who engage in

religious practices during the daycare time).16



16
   The Supreme Court and lower courts have repeatedly reached this conclusion in other contexts
too, holding the government does not violate the Establishment Clause when it provides official
recognition, benefits, and funds to religious groups on the same basis as to secular groups. See
Mitchell v. Helms, 530 U.S. 793 (2000) (plurality op.) (holding the provision of public funds to
private elementary and secondary schools—including sectarian ones—was permissible under the
Establishment Clause); Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S. 819, 842–
44 (1995) (holding a public university’s provision of facilities and services to a religious group on
the same bases as to secular groups does not violate the Establishment Clause); Bd. of Educ. of
Westside Comm. Sch. v. Mergens, 496 U.S. 226, 247–50 (1990) (holding public school’s policy
giving official recognition and benefits to a religious student group on the same basis as to secular
student groups did not violate the Establishment Clause); Widmar, 454 U.S. at 274 (same); Comm.
for Pub. Educ. & Religious Liberty v. Regan, 444 U.S. 646 (1980) (holding state’s reimbursement
of religious schools for testing and reporting services was permissible under Establishment
Clause); Children’s Healthcare is a Legal Duty, Inc. v. Min De Parle, 212 F.3d 1084 (8th Cir.
2000) (holding federal statute did not violate Establishment Clause by permitting persons with


                                                  28
   6:19-cv-00448-TMC         Date Filed 03/19/19       Entry Number 12-1        Page 29 of 35




       In Bowen, for example, the Supreme Court upheld the constitutionality of a government

program that partnered with organizations “that were affiliated with religious denominations and

that had corporate requirements that the organizations abide by religious doctrines” to provide

publicly funded social services. Bowen, 487 U.S. at 599. The Court reached this holding even

though the law “expressly contemplated that some of those moneys might go to projects involving

religious groups.” Hein v. Freedom From Religion Found., 551 U.S. 587, 607 (2007) (discussing

Bowen) (emphasis added). The Bowen Court specifically rejected the claim “that religious

institutions are disabled by the First Amendment from participating in publicly sponsored social

welfare programs,” id. at 608, and noted that a “symbolic link” between the religious organization

and the government was not an establishment of religion, id. at 613.

       Further, courts are particularly skeptical of Establishment Clause claims where, as here,

the government partners with an array of religious and secular social service providers from which

participants can freely choose. See Freedom from Religion Found., Inc. v. McCallum, 324 F.3d

880 (7th Cir. 2003) (finding no Establishment Clause violation when government contracts with,

and offers parolees the option to choose from among, a list of religious and secular halfway houses)

(citing Zelman v. Simmons-Harris, 536 U.S. 639 (2002)). Thus, when participants have a “genuine

choice,” and funding is available without regard to a provider’s religious status, and participants

can choose to partner with either religious or wholly secular providers, no Establishment Clause

issues inhere. Ams. United for the Separation of Church & State v. Prison Fellowship Ministries,

Inc., 509 F.3d 406, 425 (8th Cir. 2007). In short, the government’s accommodation of, contracting

with, and provision of funding to child welfare providers—including religious ones—does not




religious objections to medical care to receive government funding for care rendered at religious
nonmedical health care institutions, i.e., Christian Science sanitariums).


                                                29
     6:19-cv-00448-TMC       Date Filed 03/19/19      Entry Number 12-1        Page 30 of 35




violate the Establishment Clause.

               2.   Even under the outdated Lemon test, the Establishment Clause is not offended
                    by state licensure of and contracting with religious providers and parents.

        As noted above, the Supreme Court’s recent Establishment Clause precedent has

consistently and repeatedly relied on a historically informed analysis rather than the test

established by Lemon v. Kurtzman, 403 U.S. 602 (1971).17 But even if this Court were to apply the

Lemon test,18 the government’s licensure of and contracting with religious agencies complies with

the Establishment Clause.

        First, the government’s accommodation of and cooperation with faith-based providers and

parents achieves the undoubtedly legitimate “secular purpose” of having as many qualified foster

and adoption agencies and homes as possible. See generally N. Valley Baptist Church v. McMahon,

696 F. Supp. 518 (E.D. Cal. 1988) (holding the purpose of a preschool daycare program,

established as a religiously-motivated “ministry” to address “physical, spiritual, or emotional”

needs was “secular, not religious, in nature,” and thus a state DSS licensing and regulatory scheme

applicable to daycares did not raise Establishment Clause concerns), aff’d 893 F.2d 1139 (9th Cir.

1989); see also Tex. Monthly, Inc. v. Bullock, 489 U.S. 1, 12 n.2 (1989) (plurality op.) (noting a

state may reasonably conclude “that religious groups generally contribute to the cultural and moral


17
    See Town of Greece, 134 S. Ct. at 1819 (declining to apply Lemon and instead stating “the
Establishment Clause must be interpreted by reference to historical practices and under-
standings”); Hosanna-Tabor, 565 U.S. 171 (ignoring Lemon); Zelman, 536 U.S. 639 (same); Good
News Club, 533 U.S. 98 (same). In addition, members of the Supreme Court have repeatedly
criticized the Lemon test. See Utah Highway Patrol Ass’n v. Am. Atheists, Inc., 132 S. Ct. 12, 12–
23 (2011) (Thomas, J., dissenting); Lamb’s Chapel v. Ctr. Moriches Union Free Sch. Dist., 508
U.S. 384, 398 (1993) (Scalia, J., concurring); Van Orden v. Perry, 545 U.S. 677, 686 (2005)
(plurality); Green v. Haskell Cty. Bd. of Comm’rs, 574 F.3d 1235, 1245 (10th Cir. 2009) (Gorsuch,
J., dissenting).
18
   See Lemon, 403 U.S. at 612–13 (“First, the statute must have a secular legislative purpose;
second, its principal or primary effect must be one that neither advances nor inhibits religion;
finally, the statute must not foster ‘an excessive government entanglement with religion.’”).


                                                30
   6:19-cv-00448-TMC          Date Filed 03/19/19       Entry Number 12-1         Page 31 of 35




improvement of the community . . . and enhance a desirable pluralism of viewpoint and

enterprise.”); Gaylord v. Mnuchin, No. 18-1277, ___ F.3d ___, 2019 WL 1217647, at *7–9 (7th

Cir., March 15, 2019) (upholding an exemption challenged on Establishment Clause grounds and

holding the avoidance of governmental interference with religious groups’ decision-making and

operations was itself a legitimate secular purpose).

       Second, the principal effect of accommodating religious providers “neither advances nor

inhibits religion.” A reasonable observer would see the accommodation as the government’s good

faith effort to generate the greatest possible number of qualified foster and adoptive homes. This

perception would be reinforced by the fact known to any reasonable observer that the State of

South Carolina and its agencies work with all qualified individuals and foster agencies regardless

of the agency’s or individual’s religion. See Mitchell v. Helms, 530 U.S. 793, 809 (2000) (“If the

religious, irreligious, and areligious are all alike eligible for governmental aid, no one would

conclude that any indoctrination that any particular recipient conducts has been done at the behest

of the government.”).

       Third, the government’s licensure of and contracting with private religious providers and

parents while avoiding interference with or involvement in their religious beliefs or practices

avoids any excessive entanglement with religion. A federal district court has articulated why state

supervision of religious child services providers does not entail the “excessive governmental

entanglement with religion” forbidden by Lemon:

              Some incidental entanglement between church and state authority is
              inescapable. . . . The central focus should be on the extent that the state
              becomes involved in religious affairs or doctrine. Walz v. Tax
              Commission of the City of New York, 397 U.S. 664 (1970). The state
              may involve itself . . . in the purely secular affairs of religious
              organizations. Id.
                                            *     *     *



                                                 31
   6:19-cv-00448-TMC         Date Filed 03/19/19      Entry Number 12-1         Page 32 of 35




              The licensing scheme clearly establishes a pervasive regulatory
              relationship, complete with ongoing monitoring and supervision. That
              relationship, however, in no manner affects the religious objectives of
              the Preschool. Rather, the state can and in the past has implemented
              its licensing scheme without involving itself in any doctrinal matters
              of the Preschool or the Church. In the context of direct aid programs,
              even pervasive monitoring schemes are upheld where the state need
              not assess doctrinal matters to implement the program.

N. Valley Baptist Church, 696 F. Supp. at 534–36. In short, even assuming Lemon is still the

controlling legal test, state licensure of, contracting with, and accommodation of religious child

welfare providers and parents does not run afoul of the Establishment Clause.

               3.   The accommodation of faith-based providers’ constitutional and statutory
                    rights cannot constitute an establishment of religion.

       Plaintiff’s Establishment Clause claim seeks to turn the law on its head by penalizing

Governor McMaster for doing what is permitted and, in some instances—including here—is

required by the First Amendment, by Supreme Court precedent, and by state and federal law. The

Supreme Court “has long recognized that the government . . . may accommodate religious practices

without violating the Establishment Clause.” Cutter v. Wilkinson, 544 U.S. 709, 713 (2005). See

also Amos, 483 U.S. at 338 (1987) (upholding exemption of religious organizations from

antidiscrimination laws, even as to employees such as building engineers, and noting “there is

ample room for accommodation of religion under the Establishment Clause”).

       Such accommodations are, in some situations, mandatory. For example, the Constitution

and Supreme Court precedent not only permit but require the government to allow faith-based

groups to consider an individual’s beliefs and behaviors when making employment decisions

related to employees whose role and functions include religious teaching, guidance, counseling,

mentoring, and spiritual formation. See Hosanna-Tabor, 565 U.S. 171. The “general rule”

established by decades of precedent is that, if an employee’s duties “consist of teaching [or]




                                                32
     6:19-cv-00448-TMC        Date Filed 03/19/19      Entry Number 12-1         Page 33 of 35




spreading the faith,” then “the ministerial exception applies.” Roman Catholic Diocese of Raleigh,

213 F.3d at 801 (quoting Rayburn, 772 F.2d at 1169); accord Shaliehsabou v. Hebrew Home of

Greater Washington, 363 F.3d 299, 308 (4th Cir. 2004); see also Conlon, 777 F.3d 829

(recognizing and applying Hosanna-Tabor’s “ministerial exception” to para-church organizations

and to employees who performed a “spiritual formation” role but who did not have the formal title

or training of a minister); Rogers, 2015 WL 2186007 (same).

        Likewise, the Constitution and binding precedent require the government to accommodate

faith-based providers’ free association rights when making personnel recruiting, screening, and

selection decisions. See Dale, 530 U.S. 640 (holding the application of a state anti-discrimination

statute to require the Boy Scouts to allow an avowed homosexual and gay rights activist to serve

as an assistant scoutmaster violated Boy Scouts’ First Amendment right of expressive

association).19 Similarly, the government’s accommodation of Miracle Hill and other religious

providers is required by South Carolina’s Religious Freedom Act (“RFA”), S.C. Code Ann. §§ 1-

32-10 to -60, and the analogous federal RFRA.




19
   The Supreme Court has noted that “implicit in the right to engage in activities protected by the
First Amendment” is “a corresponding right to associate with others in pursuit of a wide variety
of political, social, economic, educational, religious, and cultural ends.” Roberts, 468 U.S. at 622;
see also Disabato v. S.C. Ass’n of Sch. Admin., 746 S.E.2d 329, 335 (S.C. 2013) (“The United
States Supreme Court has interpreted the First Amendment as encompassing an implicit right to
associate for the purpose of engaging in speech and the other activities protected by the First
Amendment.”). “Government actions that may unconstitutionally burden this freedom may take
many forms, one of which is ‘intrusion into the internal structure or affairs of an association” like
a “regulation that forces the group to accept members it does not desire.” Dale, 530 U.S. at 648;
see also Roberts, 468 U.S. at 623 (“Freedom of association . . . plainly presupposes a freedom not
to associate.”); Disabato, 746 S.E.2d at 335 (“Among the protections afforded by the freedom of
association are the rights not to associate . . . and to be free from governmental interference with
the internal affairs and organization of one’s associations.”). Accordingly, the government’s
demand that an organization accept leaders and volunteers whose beliefs and behaviors differ from
the organization’s infringes on the organization’s associational right. Dale, 530 at 654–58.


                                                 33
       6:19-cv-00448-TMC      Date Filed 03/19/19        Entry Number 12-1        Page 34 of 35




          Further, refusing to accommodate religious organizations and preventing them from

participating in government programs would create a clear Free Exercise problem. See Trinity

Lutheran, 137 S. Ct. at 2025 (holding the state’s policy of “expressly denying a qualified religious

entity a public benefit solely because of its religious character . . . goes too far” and “violates the

Free Exercise Clause”); Hartmann, 68 F.3d 973 (striking down an Army regulation prohibiting

on-base child care providers from engaging in religious exercise, holding that even where the

Army funded, insured, and owned the facilities, and reimbursed provider costs, the Army’s goal

of avoiding entanglement with religion was an insufficient basis to encroach on the providers’ First

Amendment rights).20

          In short, the government’s accommodation of faith-based child welfare providers is not

only permitted by the First Amendment, it is required by decades of Supreme Court precedent,

state and federal law, and the First Amendment itself.

III.      CONCLUSION.

          For the foregoing reasons, the court should dismiss with prejudice Plaintiff’s claims

asserted against Governor McMaster in his official capacity as Governor of South Carolina

(Counts III, VI, and VII).




20
   See also Bd. of Educ. of Kiryas Joel Vill. Sch. Dist. v. Grumet, 512 U.S. 687, 715 (1994)
(O’Connor, J., concurring) (“[T]he Religion Clauses . . . all speak with one voice on this point:
Absent the most unusual circumstances, one’s religion ought not affect one’s legal rights or duties
or benefits.”); Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1239 (11th Cir. 2004)
(“[T]o deny equal treatment to a [religious organization] on the grounds that it conveys religious
ideas is to penalize it for being religious. Such unequal treatment is impermissible based on the
precepts of the Free Exercise, Establishment and Equal Protection Clauses.”); Christian Legal
Soc’y v. Walker, 453 F.3d 853 (7th Cir. 2006) (holding a public university erred by revoking a
religious student group’s status due to its requirement that its student leaders adhere to beliefs and
behaviors consistent with its religious tenets).


                                                  34
   6:19-cv-00448-TMC         Date Filed 03/19/19   Entry Number 12-1       Page 35 of 35




                                    Respectfully submitted

                                NELSON MULLINS RILEY & SCARBOROUGH LLP


                                By: s/ Miles E. Coleman
                                   Miles E. Coleman
                                   Federal Bar No. 11594
                                   E-Mail: miles.coleman@nelsonmullins.com
                                   Jay T. Thompson
                                   Federal Bar No. 09846
                                   E-Mail: jay.thompson@nelsonmullins.com
                                   Ethan J. Bercot
                                   Federal Bar No. 12830
                                   E-Mail: ethan.bercot@nelsonmullins.com
                                   1320 Main Street / 17th Floor
                                   Post Office Box 11070 (29211-1070)
                                   Columbia, SC 29201
                                   (803) 799-2000
                                OFFICE OF THE ATTORNEY GENERAL
                                    Robert D. Cook, South Carolina Solicitor General
                                    Federal Bar No. 285
                                    E-Mail: bcook@scag.gov
                                    Post Office Box 11549
                                    Columbia, SC 29211
                                    (803) 734-3970
                                Attorneys for Governor Henry McMaster
Greenville, South Carolina
March 19, 2019




                                             35
